Case 1:18-cV-01047-PGG Document 34 Filed 03/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK

 

EIG ENERGY FUND XIV, L.P., EIG
ENERGY FUND XIV~A, L.P., EIG

ENERGY FUND XIV-B, L.P., EIG ()RDER
ENERGY FUND XIV (CAYMAN), L.P.,
EIG ENERGY FUND XV, L.P., EIG 18 Civ. 1047 (PGG)

ENERGY FUND XV-A, L.P., EIG

ENERGY FUND XV-B, L.P., and EIG

ENERGY FUND XV (CAYMAN), L.P.
Plaintiffs,

~ against »

KEPPEL OFFSHORE & MARINE
LTD.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

This action relates to an alleged bribery and kickback scheme between Defendant
Keppel Offshore & Marine Ltd. and entities in the Brazi]ian government and oil industry.
Plaintiffs bring a civil RICO conspiracy claim and an aiding and abetting fraud claim against
Defendant. Defendant has moved to dismiss pursuant to Fed. R. Civ. P. 9(b) and lZ(b)(6). (Dkt.
No, 23)

Defendant’s motion to dismiss is denied Without prejudice The Court requires
supplemental briefing concerning the following:

0 The Complaint alleges Wire fraud as a predicate act for purposes of the RlCO
conspiracy claim. Del`endant argues that the “Wire fraud allegations are . . . barred
by the Private Securities Litigation Reforrn Act of 1995 (‘PSLRA’) . . . because
the allegations amount to a claim of securities fraud . . . .” (Def. Br. (Dkt. No. 26)
at 22 (citing MLSMK lnv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 277 (Zd

Cir. 2011)) The parties Will provide the court With additional briefing as to
Whether Plaintiff’s Wire fraud claim amounts to an actionable securities fraud

 

Case 1:18-cV-01047-PGG Document 34 Filed 03/31/19 Page 2 of 2

claim such that the Wire fraud claim cannot be used as a predicate act for purposes
of the RlCO conspiracy claim.

¢ The Complaint also alleges a Travel Act violation as a predicate act for purposes
of the RICO conspiracy claim. The parties Will provide the court With additional

briefing as to Whether this allegation entails an extraterritorial application of the
Travel Act.

’l`he parties’ supplemental briefs are not to exceed 10 double~spaced pages
Det`endant Will file any renewed motion to dismiss - discussing these subjects - by April 12,
2019. Plaintiffs Will respond by April 22, 2019. The Court Will then address the arguments
raised in the parties’ original motion papers, along With the arguments presented in the
supplemental briefing
The parties’ motions for oral argument (Dl<t. Nos. 27, 28) are denied as moot.
The Clerk of Court is directed to terminate the motions (Dkt. No. 23, 27, 28).
Dated: New York, New York
March 31, 2019
SO ORDERED.
ii ii 1 f l
f inn arant/aga

Paul G. Gardephe
United States Distriot Judge

 

